Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.




	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mostafa et al. (US 2020/0090305 A1) in view of CROXFORD ( US 2020/0193566 A1).
Regarding claim 1, Mostafa teaches a method for image processing([abstract]-a method of super resolution imaging), comprising: obtaining an intermediate image from a first image, wherein the intermediate image has a higher resolution than the first image([abstract]- a method for super resolution imaging, the method includes: receiving, by a processor, a low resolution image; generating, by the processor, an intermediate high resolution image having an improved resolution compared to the low resolution image; generating, by the processor, a final high resolution image based on the intermediate high resolution image and the low resolution image; and transmitting); determining a smooth value associated with an image block in the intermediate image based on a gradient of a target pixel in the image block; and generating a second image from the intermediate image based on the smooth value, wherein the second image has a higher resolution than the first image.
However, Mostafa does not explicitly disclose determining a smooth value associated with an image block in the intermediate image based on a gradient of a target pixel in the image block; and generating a second image from the intermediate image based on the smooth value, wherein the second image has a higher resolution than the first image.
In an analogous art, CROXFORD teaches determining a smooth value associated with an image block in the intermediate image based on a gradient of a target pixel in the image block([para 0031-0032]- the CNN 100 has been trained to perform super-resolution image processing, for example to increase a resolution of a first version of an image based on first image data including the pixel intensity data 108a-108c and the feature data 110. As a single image (the first version of the image) is used to generate a higher resolution image (a second version of the image) ; [see in Fig. 2; [para 0020; 0043; 0045]]- inputting first image data representative of a first version of at least part of an image with a first resolution to a machine learning system. The first image data includes pixel intensity data representative of an intensity value of at least one color channel of a pixel of the first version of the at least part of the image. In addition to the pixel intensity data, the first image data also includes feature data representative of a value of at least one non-intensity feature associated with the pixel. The first image data is processed using the machine learning system to generate second image data representative of a second version of the at least part of the image with a second resolution greater than the first resolution. In this way, the resolution of the at least part of the image is increased from the first resolution to the second resolution. For example, the second version of the at least part of the image may include more pixels than the first version of the at least part of the image. The second version of the at least part of the image may therefore be larger than the first version of the at least part of the image (although need not be). By performing super-resolution image processing, the detail in the at least part of the image may be increased); and generating a second image from the intermediate image based on the smooth value, wherein the second image has a higher resolution than the first image([para 0031-0032]- the CNN 100 has been trained to perform super-resolution image processing, for example to increase a resolution of a first version of an image based on first image data including the pixel intensity data 108a-108c and the feature data 110. As a single image (the first version of the image) is used to generate a higher resolution image (a second version of the image). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of CROXFORD to the modified system of Mostafa Super-resolution image processing methods to produce a higher resolution image with a desired image quality [CROXFORD; para 0002].
Regarding claim 16, CROXFORD teaches encoding the first image into a bitstream of a video([see in Fig. 8, para 0113]- the first version of the at least part of the image (for which a first resolution is to be increased) corresponds to at least a portion of a frame of a video. The video in this example has previously been encoded using a suitable video encoding process. Encoding of the video for example compresses the video, to allow to it be more efficient stored or transferred. Suitable video codecs are the H.264 (MPEG-4 AVC or Advanced Video Coding) or H.265 (MPEG-H Part 2 or High Efficiency Video Coding) video compression standards, although these are merely examples. The video decoder 198 is arranged to decode the video, using the appropriate video codec).
Regarding claim 17, CROXFORD teaches decoding the first image from a bitstream of a video([see in Fig. 8]- super-resolution image processing is applied to an image obtained from a video decoder 193).
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 18 have been met in claim 1.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 19 have been met in claim 1.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1.Hence; all limitations for claim 20 have been met in claim 1.


Claims 2, 3 are rejected under 35 U.S.C. 103 as being unpatentable over Mostafa in view of CROXFORD as applied to claim 1 above and further in view of Matsuo et al. (JP 2013114510 A).
Regarding claim 2, the combination of Mostafa and CROXFORD don’t exclusively disclose generating the second image based on the image block  without filtering in a case that the smooth value is greater than a threshold.
In an analogous art, Matsuo  teaches generating the second image based on the image block without filtering in a case that the smooth value is greater than a threshold([see in pg. 9]- When the noise level determination unit determines that the power of the noise level included in the input image is less than a predetermined threshold , the smoothing filter having as standard deviation of a certain value; [see also pg. 5, para 4]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Matsuo to the modified system of Mostafa and CROXFORD an image space super-resolution device that generates a super-resolution image of an input image [Matsuo; section: Technical-field in pg.1).
Regarding claim 3, Matsuo  teaches generating the second image based on the image block with filtering in a case that the smooth value is less than or equal to a threshold([see in pg. 9]- When the noise level determination unit determines that the power of the noise level included in the input image is less than a predetermined threshold , the smoothing filter having as tandard deviation of a certain value; [see also pg. 5, para 4]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Mostafa in view of CROXFORD and  Matsuo as applied to claim 3 above and further in view of ZHANG  (CN 108765343  A; filed Nov. 06, 2018).
Regarding claim 4, the combination of Mostafa, CROXFORD  and Matsuo don’t exclusively disclose selecting a target filter from a target group of trained filters; filtering the image block based on the target filter to obtain a filtered image block; and generating the second image based on the filtered image block.
In an analogous art, ZHANG teaches selecting a target filter from a target group of trained filters; filtering the image block based on the target filter to obtain a filtered image block; and generating the second image based on the filtered image block([abstract]-processing the image by up-sampling to obtain the first high-resolution image; the first high resolution image into a plurality of first image blocks, and obtaining the characteristic value of each first image block, first image block according to the characteristic value determining the trained filter of each first image block corresponding to, and using each trained filter in the first high resolution image corresponding to the filter to obtain a second high resolution image; the second high resolution image and the first high-resolution image fusion, obtaining the super-resolution image). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of ZHANG to the modified system of Mostafa, CROXFORD and Matsuo in order to improve degradation factor which cause shot image blur occurs,  an image processing method, device, terminal and computer-readable storage medium, which can solves the problem that the traditional image processing method [ZHANG; section: background technology, lines 4-8].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mostafa in view of CROXFORD and  Matsuo as applied to claim 3 above and further in view of John (US 2013/0216119 A1).
Regarding claim 4, the combination of Mostafa, CROXFORD  and Matsuo don’t exclusively disclose filtering the first image block to obtain a second image block; blending the first image block and the second image block to obtain a third image block in a case that a difference between a pixel in the first image block and a corresponding pixel in the second image block is greater than a threshold; and generating the second image based on the third image block.
In an analogous art, John teaches filtering the first image block to obtain a second image block; blending the first image block and the second image block to obtain a third image block in a case that a difference between a pixel in the first image block and a corresponding pixel in the second image block is greater than a threshold; and generating the second image based on the third image block([para 0020]- band-pass filtered blended image data is compared to a threshold in step 312 to generate a threshold image I.sub.p, where I.sub.p(x,y)=1 if the gray level of a blended image pixel is greater than or equal to the threshold, and I.sub.p(x,y)=0 if the gray level of the blended image pixel is less than the threshold. Luminance values of pixels of the band-pass filtered blended threshold resultant image data exceeding the threshold indicate vessel pixels used to form the second mask. The second mask is used to exclude difference image pixels in step 318 from a substantially maximally opacified image). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of John to the modified system of Mostafa, CROXFORD and Matsuo a system for generating an enhanced visualization small vessel medical image representing smaller vessels including capillaries of a region of patient anatomy using substantially peak pixel luminance values [John; para 0002].

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mostafa in view of CROXFORD as applied to claim 1 above and further in view of Lin et al. (US 2021/0374908 A1).
Regarding claim 10, the combination of Mostafa and CROXFORD don’t exclusively disclose wherein the smooth value is derived based on a gradient of a target pixel in the image block, and wherein the target pixel comprises one or more pixels selected from a plurality of pixels of the image block.
In an analogous art, Lin teaches wherein the smooth value is derived based on a gradient of a target pixel in the image block, and wherein the target pixel comprises one or more pixels selected from a plurality of pixels of the image block ([see in fig. 2, para 0007]- the training of the super-resolution deep learning network model includes: selecting a training image from an image set; randomly cropping a first sampled image with a resolution of 384*384 pixels from the training image). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Lin to the modified system of Mostafa and CROXFORD method for processing an image that can be played on a virtual reality (VR) device, including: obtaining a super-resolution deep learning network model, which is trained to learn to reconstruct an image from low resolution to high resolution; wherein the super-resolution deep learning network model includes a plurality of feature filters to extract features of the image; modifying the resolution of the feature filters from a preset value to an established value, wherein the established value is higher than the preset value; inputting a low-resolution image into the super-resolution deep learning network model ; and increasing the resolution of the low-resolution image to become a high-resolution image through the super-resolution deep learning network model [Lin; para 0005].
Regarding claim 11,Lin teaches  generating a third image based on a second sub-image of the target image in parallel with generating the second image based on the first image, wherein the third image has a higher resolution than the second sub-image([para 0009]- The super-resolution deep learning network model is trained to learn to reconstruct an image from low resolution to high resolution. The super-resolution deep learning network model includes a plurality of feature filters to extract features of the image. The resolution of the feature filters is modified from a preset value to an established value, and the established value is higher than the preset value. The processor inputs a lower-solution image into the super-resolution deep learning network model, and increases the resolution of the lower-resolution image to become a high-resolution image through the super-resolution deep learning network model).

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mostafa in view of CROXFORD as applied to claim 1 above and further in view of TAWARA (JP 2004147352 A).
Regarding claim 12, the combination of Mostafa and CROXFORD don’t exclusively disclose obtaining a first flag from a bitstream, wherein the first flag indicates that an up-sampling process on the second frame is to be skipped; and determining the second image as an output frame of the second frame.
In an analogous art, TAWARA teaches obtaining a first flag from a bitstream, wherein the first flag indicates that an up-sampling process on the second frame is to be skipped; and determining the second image as an output frame of the second frame([para 0190]- The selection circuit 183 selects the first predicted image signal output from the up-sampling circuit 151 when the space flag is detected, and the second predicted image output from the motion compensation circuit 182 when the time flag is detected. The signal is selected, and the selected predicted image signal is output to the calculator 155. As a result, the intermediate‐resolution color difference signal is adaptively decoded). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of TAWARA to the modified system of Mostafa and CROXFORD to make it possible to obtain a picture of the color in high resolution as needed [TAWARA; abstract ].
Regarding claim 13, TAWARA teaches obtaining a second flag from a bitstream, wherein the second flag indicate that an up-sampling process on the second sub-frame is to be skipped; and determining the second image as an output frame of the second sub-frame([para 0108; 0184; 0190]- The selection circuit 183 selects the first predicted image signal output from the up-sampling circuit 151 when the space flag is detected, and the second predicted image output from the motion compensation circuit 182 when the time flag is detected. The signal is selected, and the selected predicted image signal is output to the calculator 155. As a result, the intermediate‐resolution color difference signal is adaptively decoded).
Regarding claim 14, TAWARA teaches determining the reference sub-image based on motion information of reuse information of the second sub-image, wherein the reuse information comprise at least one of: Motion Vector (MV), Block Vector (BV) or a reference frame of the second sub-image([para 0053]- and image (in this case, an I picture image) data stored in the forward prediction image portion 63a of the frame memory 63 is read out, and the motion compensation circuit 64 is read out. Thus, motion compensation is performed corresponding to the motion vector output from the motion vector detection circuit 50).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mostafa in view of CROXFORD, Matsuo and ZHANG  as applied to claim 4  above and further in view of Tanaka et al. (US 202/00358927 A1).
Regarding claim 4, the combination of Mostafa, CROXFORD , Matsuo and ZHANG don’t exclusively disclose wherein the target filter comprises at least one of: a filer with a square shape, a filter with a symmetric shape, or a filter with an asymmetric shape.
In an analogous art, Tanaka teaches wherein the target filter comprises at least one of: a filer with a square shape, a filter with a symmetric shape, or a filter with an asymmetric shape([para 0033]- the size of the filtering area is assumed to be the same in the main-scanning direction and the sub-scanning direction. However, for example, in a case where different color misregistration amounts are assumed in the main-scanning direction and the sub-scanning direction, different sizes of the filtering area may be set in the main-scanning direction and the sub-scanning direction. In other words, the shape of the filtering area is not limited to be square and may be rectangular). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Tanaka to the modified system of Mostafa, CROXFORD , Matsuo and ZHANG a a technique for suppressing image defects due to color misregistration in an image forming apparatus [ Tanaka; para 0001].

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, wherein selecting a target filter from a group of trained filters comprises: determining a filter key associated with the image block based on a horizontal gradient and a vertical gradient of a pixel in the image block, wherein the filter key is irrelevant to a product of the horizontal gradient and the vertical gradient; and selecting the target filter from the target group of trained filters based on the filter key, each of the target group of trained filters associated with a corresponding filter key.

	
Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	MATSUZAKI et al., US 2016/0037022 A1, discloses o imaging apparatuses, such as cameras, and imaging systems that include the imaging apparatuses.
2.	Baumgart et. al., US 2013/0216119 A1, discloses A system suppresses vascular structure in X-ray images improving visualization of capillary blush phases of a contrast agent injection, particularly during use of substantially maximum opacification to visualize peak contrast over an area over time.


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487